11/04/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0168



                             No. DA 20-0168

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

JAMES R. LOWRANCE,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time, and

good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including December 11, 2020, within which to prepare,

file, and serve Appellant’s opening brief on appeal.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                   November 4 2020